Name: Council Decision (CFSP) 2016/1791 of 12 July 2016 on the signing and conclusion, on behalf of the Union, of the Agreement in the form of an Exchange of Letters between the European Union and the Central African Republic on the status of the European Union CSDP Military Training Mission in the Central African Republic (EUTM RCA)
 Type: Decision
 Subject Matter: European construction;  cooperation policy;  international affairs;  defence;  Africa
 Date Published: 2016-10-11

 11.10.2016 EN Official Journal of the European Union L 274/31 COUNCIL DECISION (CFSP) 2016/1791 of 12 July 2016 on the signing and conclusion, on behalf of the Union, of the Agreement in the form of an Exchange of Letters between the European Union and the Central African Republic on the status of the European Union CSDP Military Training Mission in the Central African Republic (EUTM RCA) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 37 thereof, in conjunction with Article 218(5) and (6) of the Treaty on the Functioning of the European Union, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 19 April 2016, the Council adopted Decision (CFSP) 2016/610 (1) on a European Union CSDP Military Training Mission in the Central African Republic (EUTM RCA), which provides that the status of EU-led units and personnel, including the privileges, immunities and further guarantees necessary for the fulfilment and smooth functioning of their mission, shall be the subject of an agreement concluded pursuant to Article 37 of the Treaty on European Union (TEU) and in accordance with the procedure laid down in Article 218 of the Treaty on the Functioning of the European Union (TFEU). (2) Following the adoption on 19 April 2016 of a Decision by the Council, authorising the opening of negotiations to that end, the High Representative of the Union for Foreign Affairs and Security Policy, in accordance with Article 37 TEU, negotiated an Agreement in the form of an Exchange of Letters between the European Union and the Central African Republic on the status of EUTM RCA in the Central African Republic. (3) In accordance with Article 5 of Protocol No 22 on the position of Denmark, annexed to the TEU and to the TFEU, Denmark does not participate in the elaboration and the implementation of decisions and actions of the Union which have defence implications. Denmark does not participate in the implementation of this Decision and therefore does not participate in the financing of this mission. (4) The Agreement in the form of an Exchange of Letters should be approved, HAS ADOPTED THIS DECISION: Article 1 The Agreement in the form of an Exchange of Letters between the European Union and the Central African Republic on the status of the European Union CSDP Military Training Mission in the Central African Republic (EUTM RCA) is hereby approved on behalf of the Union. The text of the Agreement in the form of an Exchange of Letters is attached to this Decision. Article 2 The President of the Council is hereby authorised to designate the person(s) empowered to sign the Agreement in the form of an Exchange of Letters in order to bind the Union. Article 3 This Decision shall enter into force on the day of its adoption. Done at Brussels, 12 July 2016. For the Council The President P. KAÃ ½MIR (1) Council Decision (CFSP) 2016/610 of 19 April 2016 on a European Union CSDP Military Training Mission in the Central African Republic (EUTM RCA) (OJ L 104, 20.4.2016, p. 21).